Per Curiam:
The plaintiff established •prima facie that he was employed by the defendant on an express agreement to pay him a commission of ten per cent on the sales price of the stock, in a transaction in which the defendant was to receive all that might be realized over $50,000, and that defendant had received $10,000 upon the sale of this stock which was brought about through plaintiff’s efforts of which the defendant was the beneficiary. The complaint should not have been dismissed. The judgment should be reversed and a new trial granted, with costs to appellant to abide the event. Present — Clarke, P. J., Laughlin, Scott, Smith and Page, JJ. Judgment reversed, new trial ordered, costs to appellant to abide event.